DETAILED ACTION
Status of the Claims
	This office action is submitted in response to the amendment filed on 3/15/21.
	None of the claims have been amended.
	Claims 3-5 and 12-13 have been cancelled.
	Claims 14-20 were previously withdrawn.
	Therefore, claims 1-2 and 6-11 are currently pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 and 6-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. First, the claims recite a series of steps and, therefore, describe a process.  Next, claims 1-2 and 6-11 are directed to the abstract idea of organizing and presenting groups of influencers for advertisers to select for ad campaigns, which, pursuant to the 2019 Eligibility Guidance, is aptly categorized as a manual process (one that can be performed using pen and paper) and a method of organizing human activity (business interactions and sales/marketing activity).
Independent claim 1 describes a method comprising: displaying a plurality of influencer groups, each of which is comprised of a plurality of influencers; displaying at how the information is being displayed, but rather what is being displayed to a user/advertiser for his or her selection (a business interaction).  Therefore, under Step 2A, Prong One, the claims recite a judicial exception. 
Next, claim 1 recites additional elements including a “display” for displaying the influencer groups, and an “input device” for receiving a user selection of an influencer group.  Dependent claim 2 likewise uses the “input device” to select/engage the preferred influencer group, and dependent claims 10 and 12 also recite a “display.”  These limitations are recited at a high level of generality, and appear to be nothing more than generic computer components. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract Alice Corp., 134 S. Ct. at 2358, 110 USPQ2d at 1983. See also 134 S. Ct. at 2389, 110 USPQ2d at 1984.  
Dependent claim 11 further recites the identification and collection of data to form an influencer group, which is interpreted as an abstract idea (mental process that can be performed with pen and paper), however, collecting data could also be interpreted as an additional element. Dependent claim 13 further recites presenting the influencer groups (from claim 1) and receiving a selection on an “application programming interface.”  Examiner understands these additional elements to be insignificant extrasolution activity. (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Cf. Diamond v. Diehr, 450 U.S. 175, 191-192 (1981) ("[I]nsignificant post-solution activity will not transform an unpatentable principle in to a patentable process.”).  
  Additionally, the “computer processor” component of the “computer system” does not have any functionality in the claim.  Examiner notes that the mere recitation of a machine in the preamble in a manner such that the machine fails to patentably limit the scope of the claim does not make the claim statutory under 35 USC 101.  See Ex Parte Langemyr et al. (Appeal 2008-1495).
   Furthermore, looking at the elements individually and in combination, under Step 2A, Prong Two, the claims as a whole do not integrate the judicial exception into a practical application because they fail to: improve the functioning of a computer or a technical field, apply the judicial exception in the treatment or prophylaxis of a disease, apply the judicial exception with a particular machine, effect a transformation or reduction of a particular article to a different state or thing, or apply the judicial exception See MPEP 2106.05(f), and generally link the use of the judicial exception to a particular technological environment (e.g. a generic computer system) See MPEP 2106.05(h). 
Next, under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Simply put, as noted above, there is no indication that the combination of elements improves the functioning of a computer (or any other technology), and their collective functions merely provide conventional computer implementation.  
Additionally, pursuant to the requirement under Berkheimer, the following citations are provided to demonstrate that the additional elements, identified as extra-solution activity, amount to activities that are well-understood, routine, and conventional.  See MPEP 2106.05(d).
Collecting data to form a group is well-understood, routine, and conventional.  See Versata Dev. Group, Inc. v. SAP, 793 F.3d 1306 (Fed. Cir. 2015).
Official Notice is taken that it is well-understood, routine, and conventional in the art to receive and present information via an API.

Claims 2 and 6-11 are dependent on the aforementioned independent claims, and include all the limitations contained therein. Claims 2 and 10-11 further narrow the abstract idea(s) identified in claim 1, and any additional elements recited beyond the abstract idea(s) have been addressed above.  Claims 6-9 do not recite any additional technical elements, and simply disclose additional limitations that further limit the abstract idea(s) with details regarding the format and content of the aggregated statistics.  Thus, these dependent claims merely provide additional non-structural details that fail to meaningfully limit the claims or the abstract idea(s).  
Therefore, claims 1-2 and 6-11 are not drawn to eligible subject matter, as they are directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-2 and 6-9 are rejected under 35 USC 103 as being unpatentable over Murphy (20140358698) in view of Sims (20160019579).
Claims 1:  Murphy discloses a method performed by a computer system comprising at least one processor, a display, and a first input device (Fig. 3; Paragraphs 34-35 and 37-38), the method comprising:
	Displaying on said display representations of each of a plurality of influencer groups, each of said influencer groups comprising a plurality of influencers (Fig. 12; Paragraph 67); and
	Displaying on said display at least one statistic for each of said influencer groups, said statistic being an aggregated statistic aggregated from said plurality of influencers associated with each of said influencer groups (Figs. 12 and 15).
	Murphy discloses an input device (paragraphs 34 and 37), but fails to explicitly disclose a method for receiving from said first input device a user selection of an influencer group.
	Sims, however, discloses a method in which a user selects an influencer (Paragraphs 10, 51, and 63).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the input device in Murphy to select the influencers described in Sims.  One would have been motivated to do this in order to enable a user to execute an otherwise manual process (selecting) on a digital platform.
	Claim 2:  As noted above, Murphy discloses an input device (paragraphs 34 and 37), but fails to explicitly disclose a method for receiving input engaging the influencer group to perform an advertising campaign.
	Sims, however, discloses a method in which a user selects an influencer group for their advertising campaign (Paragraphs 10, 51, and 63).

Claim 6:  As noted above, Murphy discloses displaying influencer groups with aggregated statistics, but fails to explicitly disclose a method in which the statistic is a demographic coverage and/or a geographic coverage.
Sims, however, discloses a method in which influencer statistics are provided in terms of the influencer’s demographic and/or geographic coverage (Paragraphs 40, 62, and 68).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the aggregate demographic and/or geographic statistics of Sims with the influencer group statistics in Murphy.  One would have been motivated to do this in order to further determine which influencer group(s) would be ideal for an advertiser’s ad campaign.
Furthermore, rather than reciting an affirmative step in the process, this claim merely discloses non-functional descriptive material, which is afforded little to no patentable weight.  
Claim 7:  Murphy discloses a method wherein the aggregated statistics are one of a group composed of: conversion performance, customer reach, and user engagement performance (Fig. 15).
Furthermore, rather than reciting an affirmative step in the process, this claim merely discloses non-functional descriptive material, which is afforded little to no patentable weight.  
Claim 8:  Murphy discloses a method in which said aggregated statistic for the influencer group is derived from past performance of said influencer group (Figs. 12 and 15).
Claim 9:  Murphy discloses a method in which said aggregated statistic is derived from past performance of said individuals in said influencer group (Fig. 13; Paragraph 67).
Withdrawal of Prior Art
	The prior art rejections for claims 10-11 have been withdrawn because Postrel is no longer considered to qualify as prior art.  No other references have been found to sufficiently disclose receiving an advertising request comprising a targeted user description; identifying a second influencer group meeting said targeted user description; identifying said second influencer group as part of said plurality of influencer groups; or creating said second influencer group by a method comprising: identifying a first desired demographic parameter from said targeted user description; identifying a first influencer having a first following matching a first portion of said first desired demographic parameter; identifying a second portion of said first desired demographic parameter; identifying a second influencer having a second following matching said second portion of said first desired demographic parameter, said first portion and said second portion addressing at least a part of said first desired demographic parameter; and adding said first influencer and said second influencer to said second influencer group.


Response to Arguments
The previous rejections under 35 USC 112 have been withdrawn in response to claims 12-13 being cancelled without prejudice.
Applicant’s arguments regarding the sufficiency of the claims under 35 USC 101, however, remain unpersuasive.  Specifically, Applicant asserts that the claims are integrated into a practical application because they provide for the management of large number of influencers.  Examiner disagrees.  As noted above, the features of the invention are otherwise manual activities that can be performed in the human mind and/or with pen and paper.  Thus, the only reason that large numbers of influencers can be effectively managed in Applicant’s invention is because it’s being performed by a computer.  Automation of a manual process by a computer does not integrate the judicial exception into a practical application, and the purported “improvement” of being able to manage large numbers of influencers merely comes from the capabilities of a general-purpose computer (rather than the patented method itself.  See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”).
Next, Applicant argues that the claims resemble those of Example 42, where the claim as a whole integrates the method of organizing human activity into a practical application. Examiner disagrees. Example 42 recites a method for transmitting patient information in a hospital setting. This example describes a combination of additional elements (such as converting information from a non-standardized format to a standardized format, automatically generating messages, etc.) that were deemed to 
Next, Applicant that the process is impossible to perform manually.  Examiner disagrees for the reasons described above.  Even if true (which Examiner does not concede), the FairWarning case made it clear that “We do not rely on the pen and paper test to reach our holding of patent eligibility in this case. At the same time, we note that, in viewing the facts in FairWarning’s favor, the inability of the human mind to perform each claim step does not alone confer patentability. As we have explained, “the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.” Bancorp Servs., 687 F.3d. at 1278.”  FairWarning IP, LLC v. Iatric Systems, _F.3d_, 120 U.S.P.Q.2d 1293 (Fed. Cir. 2016).
Finally, Applicant alleges that Examiner used Official Notice improperly to substantiate various features as being well-understood, routine, and conventional under Berkheimer.  This represents a fundamental misunderstanding of 101 guidance.  MPEP 2106.07(a) states that Examiners may provide evidence to support the assertion that an additional element is well-understood, routine, and conventional with one of the following:
A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
A citation to one or more of the court decisions discussed in MPEP § 2106.05(d), subsection II, as noting the well-understood, routine, conventional nature of the additional element(s).
A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).
Therefore, Examiner’s use of official notice was appropriate.  In their arguments, Applicant traversed the statement that collecting data to form groups is well-understood, routine, and conventional.  In response (as required), Examiner provided a citation to the aforementioned case under MPEP 2106.05(d).  However, Applicant did not traverse the use of official notice to denote that sending and receiving data via an API is well-understood, routine, and conventional.  As such, the use of official notice for this feature has been sustained.
For at least these reasons, the rejection under 35 USC 101 is sustained.
Finally, Applicant argues that there is a patentable difference between “selecting an influencer” and “selecting an influencer group.”  Examiner contends that the procedure and/or functionality of the system to select a single influencer or a single group of influencers is identical.  Furthermore, neither the claims nor the specification 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BUSCH whose telephone number is (571)270-7953.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CHRISTOPHER C BUSCH/Examiner, Art Unit 3681                                                                                                                                                                                                        
/HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681